Citation Nr: 9908280	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post concussion 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from July 1964 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's service-connected post concussion headaches 
are manifested by headaches occurring 3 to 4 times per week 
and clinical findings that the headaches limit the veteran's 
functioning abilities.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the disability on appeal.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent for 
post concussion headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.124a, Diagnostic Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected post concussion headaches and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Service medical records reflect that the veteran sustained a 
blow-out fracture of the floor of the right orbit.  
Exploratory surgery and repair of the blow-out fracture were 
performed and a plate was inserted.  The veteran voiced 
complaints of severe headaches.  In a December 1979 rating 
decision, the RO granted service connection for residuals of 
a fracture of the right orbit with post concussion headaches.  
A 10 percent evaluation was assigned effective in September 
1978.  This evaluation has remained in effect.  

VA outpatient treatment records dated in June 1996 and 
September 1997 reveal that the veteran complained of 
headaches in the frontal area.  In September 1997, the 
veteran indicated that he experienced headaches three to four 
times a month.  The pain was described as progressive and 
sharp which lasted three hours.  The veteran also indicated 
that the headaches awakened him.  

The report of a VA compensation and pension examination dated 
in November 1997 reveals that the examiner thoroughly 
evaluated the veteran's claims file in the veteran's 
presence.  The veteran reported having headaches 3 to 4 times 
a week that lasted up to 12 hours.  The appellant indicated 
that if he did not sleep well, he would develop the headaches 
and that the headaches would prevent him from sleeping.  The 
veteran described the headaches as a throbbing sensation 
located in the region of the right orbit than intensified to 
a sharp shooting pain that spread from the orbit involving 
the temporal regions on both sides.  It was noted that the 
pain was perceived as within the orbit and as deep to the 
orbit.  The veteran indicated that the pain prevented him 
from sleeping, eating, having sex, or working.  The veteran 
was employed as a nursing assistant and as a private duty 
nurse.  The veteran denied having any prescribed medication 
for the headaches; he indicated that he took over the counter 
medication which were ineffective.  It was noted that the 
veteran sustained a fracture of the right cheekbone on the 
same side of the orbital fracture several years after the 
right orbital fracture.  On physical examination, the veteran 
was awake, alert, oriented, and somnolent.  During the 
examination, the veteran complained of not having slept well 
the night prior to the examination.  Examination of the head 
revealed no superficial evidence of scarring.  The examiner 
noted that the cosmetic work performed with respect to the 
insertion of the plate for the right orbital fracture was 
extremely good.  The area of the right orbit was not tender 
to palpation.  The veteran demonstrated full range of motion 
of the eyes.  As to diagnostic impression, the examiner 
indicated that the veteran had a continued history of 
headaches which the veteran attributed to right orbital 
fracture and that the headaches seemed to be centered in the 
region of the prior injury.  The examiner opined that the 
headaches seemed to be intertwined with auditory 
hallucinations and nightmares that the veteran experienced in 
association with schizophrenia.  The examiner opined that the 
veteran's headaches may be triggered by poor sleeping 
associated with nightmares.  The examiner indicated that the 
headaches occurred 3 times per week lasting up to 12 hours.  
The examiner opined that the headaches appeared by history to 
limit the veteran's functioning ability.  The examiner also 
indicated that the headaches were not associated with any 
motor or sensory loss and that the veteran had no fixed 
neurologic deficit present on examination.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1994).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his disability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

The veteran's headaches have been rated under the diagnostic 
code for migraines.  Under the Rating Schedule, a 50 percent 
evaluation is warranted for migraine headaches manifested by 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraine headaches where there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent evaluation is assigned for characteristic prostrating 
attacks averaging one in 2 month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code (DC or Code) 
8100. 

The veteran contends, in essence, that the symptoms 
associated with his service-connected headaches are more 
disabling than currently evaluation.  The Board finds that 
the medical evidence of record supports the assignment of a 
higher disability evaluation.  In reaching this 
determination, the Board notes that the veteran has a history 
of frequent and severe headaches.  The clinical records and 
examination report establish that the veteran experiences 
headaches located in right orbital region at least 3 times a 
week and lasting up to 12 hours.  In addition, a VA examiner 
determined that headaches limited the veteran's functioning 
abilities.  Based on these factors, the Board finds that the 
severity of the headaches satisfies the criteria for a 30 
percent evaluation.  DC 8100.  In the absence of evidence 
establishing completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a higher 
disability evaluation is not warranted.  Id. In fact, the 
evidence demonstrates that the veteran is employed as a 
nursing assistant and private duty nurse.  Moreover, the 
veteran's overall disability picture does not more nearly 
approximate the criteria for the next highest evaluation.  
38 C.F.R. § 4.7.  

Furthermore, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Although the 
veteran asserts that his service-connected headaches 
interfere with his working abilities, the evidence shows that 
in November 1997 that the veteran was employed as a nurse's 
aid and a private duty assistant.  The veteran has not 
asserted or offered any objective evidence that his headache 
disability has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 30 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 30 percent for post concussion headaches is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


